By the Court. Woodruff, J.
Had not the defendants appeared and pleaded to the merits, it is clear that the justice would have had no jurisdiction.
A foreign corporation cannot be compelled to appear in a Justice’s Court. But such a corporation may voluntarily appear and submit themselves to the jurisdiction of that court, as well as any other, and if the court, in such case, have jurisdiction of the subject matter, its proceedings thereon will bind the defendants. By such appearance, therefore, and by answering to the merits, the defendants waived the objection which otherwise would have been fatal to the plaintiffs’ action. (Robinson v. West, 1 Sandf. Sup. Ct. R. 19, and cases cited; Smith v. Elder, 3 J. R. 105; 1 Cow. 209; Wright v. Jeffrey, 5 Cow. 15; Bixby v. Winchell, 8 Cow. 366; Allen v. Edwards, 3 Hill, 501; Burckle v. Eckhart, 3 Comst. 137.)
The judgment should be affirmed, with costs.